Citation Nr: 0609620	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  98-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969, from March 1985 to March 1988, and from 
January 1991 to March 1991, with unverified service in the 
U.S. Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
1999.  A transcript of the hearing is associated with the 
claims files.

In November 2003, the Board remanded this case for further 
evidentiary development.  It has since been returned to the 
Board for further appellate action.
 

REMAND

In its October 2003 Remand, the Board instructed that the 
veteran should be afforded a VA examination for the purpose 
of determining whether his current arthritis of the hips and 
low back is related to his military service.  A VA 
examination was scheduled for December 2004 and the veteran 
did not appear for that examination.  

In a July 2005 deferred rating decision, the originating 
agency noted that the veteran had returned to active duty on 
July 7, 2004, and would remain on active duty for one year.  
However, the exact date of separation from active duty was 
not given.  The originating agency sent a letter to the 
veteran dated July 18, 2005, requesting an original or 
certified copy of his Form DD-214 reflecting his recent 
active duty service and information about his Reserve or 
Guard unit.  The veteran did not respond to that letter, and 
the case was returned to the Board.  

The Board is not satisfied from a review of the record that 
the veteran's current duty status is known.  Specifically, 
the record contains no documentation showing whether the 
veteran is still on active duty, or whether he was on active 
duty at the time of his scheduled VA examination.  The 
veteran stated in an August 2001 VA Form 21-4138 that he had 
not been discharged from the Reserves as of that date.  
Without some verification of the veteran's current status, 
the Board is unwilling to presume that the veteran failed to 
report for his VA examination without adequate reason or good 
cause.  

While this case has been on appeal for a considerable amount 
of time, and has been remanded more than once, the Board 
notes that the veteran's representative has specifically 
requested in the December 2005 informal hearing that the case 
be remanded again so that the veteran's duty status can be 
verified and, if warranted, an additional attempt made to 
schedule him for a VA examination.  Given the uncertainties 
noted above, the Board is in agreement with this request.

Accordingly, this case is again REMANDED to the Appeals 
Management Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should make an 
additional attempt to contact the veteran 
and obtain verification of his active 
duty status during the time when the 
December 11, 2004, VA examination-for 
which he failed to report-was scheduled.  
If the veteran was not on active duty at 
that time, he should be asked to provide 
his reason for not reporting for the 
examination.  If the veteran does not 
respond, or does not provide the 
requested information, the RO or the AMC 
should obtain the veteran's active duty 
status from official sources.  The RO or 
the AMC should document any attempts made 
and any responses received.  

2.  If it is determined that there was 
good cause for the veteran's failure to 
appear for the scheduled examination or 
if the veteran reports that he is willing 
to report for a scheduled examination, 
the RO or the AMC should arrange for the 
veteran to be afforded a VA examination.  
The veteran should be properly notified 
of the time and place to report, and of 
the consequences of his failure to report 
for the examination without good cause.  
Such examination, if conducted, should 
conform to the instructions in the 
November 2003 Board Remand.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, if additional evidence is 
obtained, the RO or the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

							
							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

